Exhibit Aspect Global Diversified Fund LP CALYON FINANCIAL Form of Futures Account Agreement Aspect Global Diversified Fund LP Thank you for your interest in opening a futures trading account with Calyon Financial Inc. This package includes the agreements and forms necessary to establish a futures trading account as well as certain documentation which may, at your discretion, be completed by you to allow specific types of trading activities.Included is a set of Disclosure Statements required by different exchanges and regulators for certain types of activities.You should review these statements to understand some of the risks of trading and be aware of how your rights in certain markets might be limited.These Statements should be kept by you and copies should be distributed to the relevant parties within your organizations. In addition to the attached documents, specific legal and financial information may be required from you prior to approving a new account. Employees of banks and brokerage firms will be asked to submit an Employee Consent Letter. If your account will be traded by a party other than yourself under a Power of Attorney, additional documentation will be required prior to the start of trading. Hedge clients must be sure to complete the Hedge Election section on page 15 of the Futures Account Agreement. Encl: Futures Account Agreement Calyon Financial Inc. Disclosure Documents Aspect Global Diversified Fund LP CALYON FINANCIAL INC. FUTURES ACCOUNT AGREEMENT In consideration of the acceptance by Calyon Financial Inc. (“Calyon Financial”) of one or more accounts of the undersigned (“Customer”) (if more than one account is at any time opened or reopened with Calyon Financial, all are covered by this
